Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 1 of 36 Page ID #:5991




     1 Mark T. Drooks – State Bar No. 123561
          mdrooks@birdmarella.com
     2 Paul S. Chan – State Bar No. 183406
          pchan@birdmarella.com
     3 Gopi K. Panchapakesan – State Bar No. 279586
          gpanchapakesan@birdmarella.com
     4 Jonathan M. Jackson – State Bar No. 257554
          jjackson@birdmarella.com
     5 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
       DROOKS, LINCENBERG & RHOW, P.C.
     6 1875 Century Park East, 23rd Floor
       Los Angeles, California 90067-2561
     7 Telephone: (310) 201-2100
       Facsimile: (310) 201-2110
     8
       Attorneys for Defendant Herbalife
     9 International of America, Inc.
    10
    11                              UNITED STATES DISTRICT COURT
    12               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    13
    14 MICHAEL LAVIGNE, et al.,                        CASE NO. 2:18-cv-07480-JAK (MRWx)
    15                     Plaintiffs,                 DEFENDANT HERBALIFE’S
                                                       OPPOSITION TO PLAINTIFFS’
    16               vs.                               MOTION FOR CLASS
                                                       CERTIFICATION
    17 HERBALIFE LTD., et al.,
                                                       Date: February 10, 2020
    18                     Defendants.                 Time: 8:30 A.M.
                                                       Crtrm.: 10B
    19
                                                       Assigned to Hon. John A. Kronstadt
    20
    21
    22
    23
    24
    25
    26
    27
    28
         3622729.6
                            HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 2 of 36 Page ID #:5992




     1
         I.          INTRODUCTION ............................................................................................. 1
     2
         II.         RELEVANT BACKGROUND......................................................................... 2
     3
                     A.       Procedural History .................................................................................. 2
     4
                     B.       Plaintiffs Ignore Manifest Problems with Their Proposed Class............ 3
     5
                     C.       Plaintiffs Do Not Identify Any Uniform Misrepresentations
     6                        Made by Herbalife to the Putative Class................................................. 5
     7                        1.       Herbalife’s Role Varies by Event. ................................................ 5
     8                                 a.        Herbalife Has Little to No Involvement in
                                                 Distributor-Run Events....................................................... 5
     9
                                       b.        The Content Presented at Corporate Events Varies. .......... 6
    10
                              2.       Herbalife’s Policies Regarding Event Content Have
    11                                 Evolved Over Time....................................................................... 7
    12                        3.       Plaintiffs’ Downline Members Were Not Misled
                                       Regarding Events. ......................................................................... 8
    13
                              4.       Plaintiffs Admit They Were Never Guaranteed Success. ............ 8
    14
                              5.       Plaintiffs’ Experiences Regarding Events Differed
    15                                 Substantially. ................................................................................ 9
    16                        6.       Plaintiffs Relied on Representations Outside of Events. ............ 10
    17               D.       Plaintiffs’ Alleged Losses Had Varied, Plaintiff-Specific Causes. ...... 10
    18 III.          ARGUMENT .................................................................................................. 11
    19               A.       Plaintiffs Rely on the Wrong Legal Standard. ...................................... 11
    20               B.       Plaintiffs Have Not Proposed a Viable Class. ...................................... 12
    21               C.       Plaintiffs Have Not Proven the Existence of a Common
                              Question. ............................................................................................... 14
    22
                     D.       Plaintiffs Cannot Meet Rule 23(b)’s Stringent Predominance
    23                        Requirement. ......................................................................................... 16
    24                        1.       Plaintiffs’ RICO Claims Are Not Class Claims. ........................ 18
    25                                 a.        Plaintiffs Have Not Established a Fraudulent
                                                 Scheme That Can be Proven on a Classwide Basis. ........ 18
    26
                                       b.        The Causation and Damages Inquiries under RICO
    27                                           Preclude Certification. ...................................................... 19
    28                        2.       Plaintiffs’ Negligent Misrepresentation Claim Cannot Be
         3622729.6
                                                                         i
                                   HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 3 of 36 Page ID #:5993




     1                                Proven on a Classwide Basis. ..................................................... 20
     2                       3.       Plaintiffs’ UCL Claim Is Not Suitable for Classwide
                                      Adjudication. .............................................................................. 21
     3
                     E.      Plaintiffs Have Not Established the Superiority of a Class
     4                       Action. ................................................................................................... 22
     5               F.      Plaintiffs Do Not Meet the Typicality and Adequacy
                             Requirements......................................................................................... 24
     6
                     G.      Proposed Class Counsel Is Inadequate under Rule 23(a)(4). ............... 25
     7
         IV.         CONCLUSION ............................................................................................... 25
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         3622729.6
                                                                         ii
                                  HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 4 of 36 Page ID #:5994




     1                                            TABLE OF AUTHORITIES
     2                                                                                                                     Page(s)
     3
          Cases
     4
          All. Mortg. Co. v. Rothwell,
     5       10 Cal. 4th 1226 (1995) ...................................................................................... 21
     6
       In re Arris Cable Modem Consumer Litig.,
     7     327 F.R.D. 334 (N.D. Cal. 2018) ....................................................................... 18
     8 AT&T Mobility LLC v. Concepcion,
     9   563 U.S. 333 (2011) ........................................................................................... 12
    10 Bostick v. Herbalife Int’l of America, Inc., et al.,
          Case No. 2:13-cv-02488-BRO-RZ (C.D. Cal.) ........................................... passim
    11
    12 Campion v. Old Republic Home Prot. Co.,
          272 F.R.D. 517 (S.D. Cal. 2011) ........................................................................ 21
    13
    14 Castro Valley Union 76, Inc. v. Vapor Sys. Techs., Inc.,
          No. C 11-0299 PJH, 2012 WL 5199458 (N.D. Cal. Oct. 22, 2012) .................. 21
    15
       Class Plaintiffs v. City of Seattle,
    16    955 F.2d 1268 (9th Cir. 1992) ............................................................................ 13
    17
       Comcast Corp. v. Behrend,
    18    569 U.S. 27 (2013) ................................................................................. 16, 18, 20
    19 Conde v. Sensa,
    20     No. 14-CV-51 JLS WVG, 2018 WL 4297056 (S.D. Cal. Sept. 10,
           2018) ............................................................................................................. 17, 23
    21
    22 In re Countrywide Fin. Corp. Mortg. Mktg. & Sales Practices Litig.,
           277 F.R.D. 586 (S.D. Cal. 2011) .................................................................. 18, 19
    23
       Crowley Mar. Corp. v. Bos. Old Colony Ins. Co.,
    24     158 Cal. App. 4th 1061 (2008) ........................................................................... 12
    25
       Day v. AT&T Corp.,
    26     63 Cal. App. 4th 325 (1998) ............................................................................... 22
    27 Diediker v. Peelle Fin. Corp.,
    28    60 Cal. App. 4th 288 (1998) ............................................................................... 17
          3622729.6
                                                                       iii
                                HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 5 of 36 Page ID #:5995




     1 Doe v. Trump Corp.,
           385 F. Supp. 3d 265 (S.D.N.Y. 2019) ................................................................ 20
     2
     3 Ellis v. Costco Wholesale Corp.,
           657 F.3d 970 (9th Cir. 2011) .............................................................................. 11
     4
       In re First All. Mortg. Co.,
     5
           471 F.3d 977 (9th Cir. 2006) .............................................................................. 18
     6
       Healey v. Murphy,
     7     No. 01-11099, 2009 WL 6613209 (D. Mass. Jan. 14, 2009) ............................. 25
     8
       Hemi Grp., LLC v. City of New York, N.Y.,
     9     559 U.S. 1 (2010) ......................................................................................... 19, 20
    10 Henson v. Fid. Nat. Fin. Inc.,
    11   300 F.R.D. 413 (C.D. Cal. 2014)........................................................................ 17
    12 Kaldenbach v. Mut. of Omaha Life Ins. Co.,
    13   178 Cal. App. 4th 830 (Cal. Ct. App. 2009)....................................................... 21

    14 Kamm v. California City Dev. Co.,
          509 F.2d 205 (9th Cir. 1975) .............................................................................. 23
    15
    16 Lim v. Helio, LLC,
          No. CV119183PSGACRX, 2012 WL 12884439 (C.D. Cal. Apr. 18,
    17    2012) ................................................................................................................... 12
    18 Lindblom v. Santander Consumer USA, Inc.,
    19    2018 WL 573356 (E.D. Cal. Jan. 26, 2018) ....................................................... 24
    20 Mazza v. Am. Honda Motor Co.,
    21   666 F.3d 581 (9th Cir. 2012) .............................................................................. 12

    22 Murray v. DirecTV, Inc.,
          No. ML 09-2093, 2014 WL 12597904 (C.D. Cal. Apr. 23, 2014) .................... 23
    23
    24 Olds v. Gen. Acc. Fire & Life Assur. Corp.,
          67 Cal. App. 2d 812 (1945) ................................................................................ 13
    25
       Pablo v. ServiceMaster Glob. Holdings Inc.,
    26    No. C 08-03894 SI, 2011 WL 3476473 (N.D. Cal. Aug. 9, 2011) .................... 12
    27
       Pincay v. Andrews,
    28    238 F.3d 1106 (9th Cir. 2001) ...................................................................... 13, 17
          3622729.6
                                                                       iv
                                HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 6 of 36 Page ID #:5996




     1 Reyn’s Pasta Bella, LLC v. Visa USA, Inc.,
          442 F.3d 741 (9th Cir. 2006) .............................................................................. 14
     2
     3 Staton v. Boeing Co.,
          327 F.3d 938 (9th Cir. 2003) .............................................................................. 25
     4
       Tan v. Grubhub, Inc.,
     5
          No. 15-CV-05128-JSC, 2016 WL 4721439 (N.D. Cal. July 19,
     6    2016) ................................................................................................................... 24
     7 Victorino v. FCA US LLC,
     8    322 F.R.D. 403 (S.D. Cal. 2017) ........................................................................ 25
     9 Wal-Mart Stores, Inc. v. Dukes,
          564 U.S. 338 (2011) .................................................................................... passim
    10
    11 Willis v. City of Seattle,
          No. 18-35053, 2019 WL 6442929 (9th Cir. Nov. 29, 2019).............................. 15
    12
    13 Zinser v. Accufix Research Institute, Inc.,
          253 F.3d 1180 (9th Cir. 2001), opinion amended on denial of reh’g,
    14    273 F.3d 1266 (9th Cir. 2001) ................................................................ 16, 22, 24
    15 Other Authorities
    16
       Fed. R. Civ. P. 9(b) .................................................................................................... 3
    17
       Fed. R. Civ. P. 23 ........................................................................................... 1, 11, 25
    18
    19 Fed. R. Civ. P. 23(a) ......................................................................................... passim
    20 Fed. R. Civ. P. 23(b) ......................................................................................... passim
    21 Fed. R. Civ. P. 30(b)(6) ............................................................................................. 3
    22
    23
    24
    25
    26
    27
    28
          3622729.6
                                                                       v
                                HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 7 of 36 Page ID #:5997




     1                      MEMORANDUM OF POINTS AND AUTHORITIES
     2 I.            INTRODUCTION
     3               Plaintiffs woefully fail to comply with Rule 23. They impermissibly seek
     4 class certification based on unsubstantiated allegations, when it is their burden to
     5 “affirmatively demonstrate” that they have “in fact” complied with Rule 23.
     6 Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (emphasis in original).
     7 They ask the Court simply to presume that Herbalife promoted a uniform fraudulent
     8 message in thousands of events since 2009. To the contrary, Herbalife did not
     9 control the content of most of these events, there was no standard “script” required
    10 to be used at these events, and Plaintiffs have pointed to no misrepresentations in
    11 any such “script.” Plaintiffs offer no evidence that any event speaker achieved
    12 success through illegitimate means. Instead, Plaintiffs’ claims rest upon
    13 a hodgepodge of written and oral representations allegedly made by Herbalife or
    14 third parties through a variety of channels, including outside of events. Plaintiffs do
    15 not cite a single case in which any court has certified a class under these
    16 circumstances.
    17               There is also no viable class for the Court to certify. Plaintiffs’ motion fails
    18 to disclose that each member of the putative class is subject to either an arbitration
    19 agreement, a contractual one-year statute of limitations, or both. Indeed, the claims
    20 of four of the original Plaintiffs were compelled to arbitration over a year ago, yet
    21 Plaintiffs have not amended their class definition to exclude class members who are
    22 parties to the same arbitration agreements. As if that were not enough, the majority
    23 of the class is subject to the Bostick settlement release pursuant to a judgment
    24 entered by this Court in June 2015.
    25               Plaintiffs’ motion does not even begin to scratch the surface of what is
    26 required to satisfy Rule 23(a) and (b)(3) under Dukes. First, Plaintiffs have not
    27 demonstrated that the class is numerous, given that the claims of each class member
    28 are barred for at least one of the reasons noted above. Second, the motion does not
         3622729.6
                                                          1
                              HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 8 of 36 Page ID #:5998




     1 articulate even one common question of fact or law. The commonality requirement
     2 demands more than the mere use of buzzwords like “uniform” and “scripted,”
     3 particularly where there is no evidence that the use of such terms is accurate.
     4               Third, Plaintiffs cannot possibly meet Rule 23(b)(3)’s demanding
     5 predominance requirement. Because adjudication of Plaintiffs’ claims would result
     6 in endless mini-trials regarding issues of reliance and causation, they are patently
     7 inappropriate for class treatment. Fourth, under well-established law, class
     8 treatment is not superior here given Herbalife’s 2016 settlement with the FTC,
     9 which paid out $200 million to 350,000 Herbalife distributors, each of whom
    10 pursued the business opportunity during the proposed class period.
    11               Fifth, Plaintiffs’ claims are not typical of the claims of the class, nor are
    12 Plaintiffs adequate representatives.1 Among other reasons, (a) Valdez’s claims are
    13 separately time-barred because she concluded in 2009 that events were valueless;
    14 (b) the Rodgers and Valdez are Bostick settlement class members; and (c) each
    15 Plaintiff abandoned the business opportunity for varied and individualized reasons,
    16 unrelated to event attendance. Finally, proposed class counsel are not adequate
    17 because they solicited each of the Plaintiffs to participate in this class action in
    18 violation of prevailing ethical standards and lack relevant class action experience.
    19 II.           RELEVANT BACKGROUND
    20               A.    Procedural History
    21               Plaintiffs originally sued three Herbalife entities and 44 individual “Florida
    22 Defendants” in the District Court for the Southern District of Florida on
    23 September 18, 2017. Dkt. 1. Plaintiffs here were improperly solicited by their
    24
         1
           Due to what Plaintiffs’ counsel has represented are serious health issues,
    25 Mr. Rodgers has been unavailable to be deposed for several months. There is no
    26 indication that he is in a position to vigorously pursue this action. Plaintiffs
       tentatively have offered him for a half-day deposition on January 19, 2020. To the
    27 extent Herbalife is able to take his deposition in advance of the hearing, it
       anticipates filing a short supplemental brief summarizing the pertinent aspects of his
    28 testimony.
         3622729.6
                                                          2
                              HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 9 of 36 Page ID #:5999




     1 counsel to participate in this putative class action. See Expert Report of Robert L.
     2 Kehr (“Kehr Rpt.”). The claims of four of the original plaintiffs were compelled to
     3 arbitration. Dkt. 106. The claims of the remaining four plaintiffs, Patricia Rodgers,
     4 Jeff Rodgers, Jennifer Ribalta, and Izaar Valdez, were transferred to this Court
     5 pursuant to valid forum selection clauses. Id. Plaintiffs’ claims were dismissed for
     6 failure to meet Rule 9(b)’s heightened pleading standard. Dkt. 196. The Amended
     7 Complaint pleads claims under RICO, California’s Unfair Competition Law
     8 (“UCL”), and a claim for negligent misrepresentation. Dkt. 202. Herbalife’s
     9 motion to dismiss the Amended Complaint is pending, and also will be heard on
    10 February 10, 2020. Dkt. 208, 217.2
    11               B.    Plaintiffs Ignore Manifest Problems with Their Proposed Class.
    12               There is no viable class, because each member of the putative class is an
    13 Herbalife distributor3 subject to one or more of the following: (1) an arbitration
    14 agreement and class action waiver, (2) a contractual one-year statute of limitations,
    15 and/or (3) the class action settlement release in Bostick v. Herbalife Int’l of America,
    16 Inc., et al., Case No. 2:13-cv-02488-BRO-RZ (C.D. Cal.). See Attachment A. The
    17 motion does not address any of these issues.
    18               First, all distributors who joined Herbalife either between March 2006 and
    19 April 2009 or after October 2013 are subject to an arbitration clause (the
    20 October 2013 version encompasses all “claims arising out of or relating to any
    21 aspect of the relationship between Herbalife and Member”). Declaration of
    22
         2
           Plaintiffs have conducted extensive discovery. Herbalife and various third
    23 parties collectively have produced over 150,000 pages of discovery and hundreds of
    24 hours of event video footage in response to Plaintiffs’ requests. As of the date of
       this filing, Plaintiffs also have taken the depositions of three Herbalife witnesses (in
    25 their individual and Rule 30(b)(6) capacities) and three third-party witnesses.
       Declaration of Gopi K. Panchapakesan (“Panchapakesan Decl.”) at ¶ 5.
    26 3
           Only Herbalife distributors may pursue the business opportunity. Cooper Decl.
    27 at ¶ 2. Further, under Herbalife’s rules, spouses are required to pursue the business
       opportunity under a single distributorship, as did the Rodgers. Id. at ¶ 4;
    28 Panchapakesan Decl., Exh. A (Rodgers Depo. Tr.) at 36:7-16.
         3622729.6
                                                        3
                             HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 10 of 36 Page ID
                                 #:6000



  1 Kimberly Cooper (“Cooper Decl.”) at ¶¶ 6-11, Exhs. A-C. Those agreements also
  2 contain a class action waiver. Id. Before transferring the balance of the case against
  3 Herbalife to this Court, the district court in Florida found those agreements
  4 enforceable and ordered four named plaintiffs to arbitration, effectively eviscerating
  5 any class that included members who joined Herbalife before April 2009 or after
  6 October 2013.
  7               Second, since at least March 2006, Herbalife’s distributorship agreements
  8 have included a one-year statute of limitations. Cooper Decl. at ¶ 12, Exh. A at
  9 ¶ 12 (“any Claim . . . shall be brought within one (1) year from the date the person
 10 or entity asserting the Claim first knew, or through the exercise of reasonable
 11 diligence should have known, that the Claim existed.”). It bars the vast majority of
 12 the proposed class from bringing suit, and raises individualized factual issues as to
 13 when any remaining class members knew or should have known about their claims.
 14               Third, the Bostick settlement, approved by this Court in June 2015, covers “all
 15 persons who are or were Herbalife members or distributors in the United States at
 16 any time from April 1, 2009 to December 2, 2014.” Dkt. 142-4, Exh. 5 at ¶ 3. The
 17 effective date of the settlement was September 18, 2015. See Dkt. 142 at 6, n.5. As
 18 in this case, the central allegation in Bostick was that the Herbalife business model is
 19 fraudulent, including with respect to event-related representations. Dkt. 142-3,
 20 Exh. 2 at ¶¶ 3, 175-76. The settlement released claims concerning allegations that
 21 Herbalife, among other things, “engaged in any acts of unfair competition; false
 22 and/or misleading advertising; or operated any type of illegal, pyramid, endless
 23 chain, or fraudulent scheme.” Dkt. 142-3, Exh. 5 at ¶ 12. Most proposed class
 24 members, including the Rodgers and Valdez, are Bostick settlement class members.
 25 Dkt. 66-1 at ¶ 12; Cooper Decl. at ¶¶ 17, 19, Exhs. H, J.4
 26
      4
 27     Mr. Rodgers also is a Bostick settlement class member because he pursued the
    business opportunity under his wife’s distributorship. Dkt. 142-4, Exh. 5 at ¶ 12
 28 (releasing claims as to the agents and representatives of settlement class members).
      3622729.6
                                                     4
                          HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 11 of 36 Page ID
                                 #:6001



  1               C.    Plaintiffs Do Not Identify Any Uniform Misrepresentations Made
  2                     by Herbalife to the Putative Class.
  3               As an initial matter, Plaintiffs do not specify (i) who the “Featured Speakers”
  4 are,5 (ii) the purported “illegitimate” means they each used to achieve success,
  5 (iii) the precise “advice” they allegedly “peddled” at events, or (iv) Herbalife’s
  6 participation in the alleged misconduct of the “Featured Speakers.” Dkt. 207 at 2.
  7 Nor do they present evidence of classwide conduct on the part of Herbalife. To the
  8 contrary, key aspects of Herbalife events and Plaintiffs’ experiences attending
  9 events demonstrate that there is no uniform, classwide misrepresentation.
 10                     1.       Herbalife’s Role Varies by Event.
 11               Since January 2009, there have been thousands of events. The vast majority
 12 of these events have been Success Training Seminars”(“STS”) or Herbalife
 13 Opportunity Meetings (“HOM”), which are run by distributors, each of whom is an
 14 independent contractor. Bogard Decl. at ¶¶ 13-19; Cooper Decl. at ¶ 2; Dkt. 202 at
 15 ¶¶ 63, 67. Since 2009, more than 2,000 different distributors have organized and/or
 16 spoken at these independent events. Bogard Decl. at ¶ 18. In addition, hundreds of
 17 different distributors have spoken at corporate events during the class period.
 18 Bogard Decl. at ¶ 5.
 19                              a.    Herbalife Has Little to No Involvement in
 20                                    Distributor-Run Events.
 21               As to distributor-run events, Herbalife does not (1) organize or finance them;
 22 (2) collect any revenues from them; (3) promote them (other than identifying them
 23
 24
      Because Ribalta was a Global Expansion Team (“GET”) member, one of the higher
 25   levels within Herbalife’s marketing plan, she was excluded from the settlement.
      Dkt. 142-4, Exh. 5 at ¶ 3; Declaration of Bob Bogard (“Bogard Decl.”) at ¶¶ 8, 21.
 26   5
         Plaintiffs interchangeably refer to the estimated 100 “Featured Speakers” and
 27   those who belong to Herbalife’s President’s Team, one of the highest levels in the
      Herbalife marketing plan. Dkt. 207 at 9. There are, however, 673 President’s Team
 28   members in the United States. Bogard Decl. at ¶ 22.
      3622729.6
                                                       5
                             HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 12 of 36 Page ID
                                 #:6002



  1 on an online calendar); or (4) with limited exceptions, record or attend them.
  2 Bogard Decl. at ¶ 13; Declarations of Tommy Gioiosa (“Gioiosa Decl.”) and Jorge
  3 de la Concepción (“Concepción Decl.”) at ¶ 3. These events often occur without
  4 Herbalife’s knowledge. Bogard Decl. at ¶ 14. Although Herbalife provides basic
  5 training materials that may be used at these events, Plaintiffs do not allege these
  6 materials are fraudulent or contain any false statements. Further, the company does
  7 not require distributors to use these materials. Bogard Decl. at ¶¶ 15-16; Gioiosa
  8 Decl. at ¶¶ 4-5; Concepción Decl. at ¶¶ 4-5. Those who use the materials often
  9 deviate from them or tailor them for a specific audience; others do not use the
 10 materials at all. Id. Herbalife does not review ahead of time presentations given at
 11 distributor-run events. Bogard Decl. at ¶ 16; Gioiosa Decl. at ¶ 4; Concepción Decl.
 12 at ¶ 4.
 13                           b.     The Content Presented at Corporate Events Varies.
 14               Herbalife has a role in organizing around 100 corporate events each year.
 15 Bogard Decl. at ¶ 3. These events can last up to three days. Id. at ¶ 4. Herbalife
 16 provides food and/or entertainment at some of these events, and also ensures the
 17 presentation of valuable content. Id. at ¶ 6, Exhs. A-F; see Attachment B.
 18               There are key differences amongst these events. Kickoff events focus on
 19 planning and promotions for the upcoming year, and sometimes address the
 20 launching of new products. Bogard Decl. at ¶ 7. Since 2015, Herbalife has covered
 21 the cost of these events, while the distributors who organize them collect ticket
 22 revenues. Id. There is one Extravaganza each year; Herbalife is more involved in
 23 directly organizing this event. Id. at ¶ 8. The first day of the Extravaganza often has
 24 involved a “Future Millionaire Team Experience,” which is reserved for distributors
 25 who have achieved the GET team level or higher, or about 4% of Herbalife’s current
 26 distributors (of the Plaintiffs, only Ribalta reached this level). Id. This special
 27 session involves advanced training on business management. Id. Leadership
 28 Development Weekends (“LDWs”) focus on business opportunity training. Id. at
      3622729.6
                                                     6
                          HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 13 of 36 Page ID
                                 #:6003



  1 ¶ 9. Only those who reach the level of “Supervisor” (about 45% of Herbalife’s
  2 current distributors) can attend. Id. There is one Future President’s Team Retreat
  3 each year, and it can be attended only by those who qualify for it, which typically
  4 include distributors who are Millionaire Team level or higher, or about 1% of
  5 Herbalife’s current distributors. The retreat provides advanced training. Id. at ¶ 10.
  6                     2.       Herbalife’s Policies Regarding Event Content Have Evolved
  7                              Over Time.
  8               Since as early as May 2005, Herbalife has required that earnings claims be
  9 accompanied by a disclaimer. Declaration of Sacha Mauricio Domingo Donovan
 10 (“Domingo Decl.”) at ¶ 5. In or around 2014, Herbalife published guidance
 11 regarding the making of claims that advised against showing lavish lifestyle images.
 12 Id. Since around July 2016, Herbalife has prohibited distributors, including event
 13 speakers, from displaying such images. Id. For more than ten years, Herbalife has
 14 had a process (that has evolved over time) for requiring speakers at corporate events
 15 to submit their presentations to the company for review ahead of time. Id. For at
 16 least the last five years, Herbalife has offered training regarding the making of
 17 claims. Id. For example, in May 2016, Herbalife required distributors to undergo
 18 mandatory online training regarding, among other topics, income claims and
 19 business management. Id. In February 2017, Herbalife made available to
 20 distributors additional training regarding these issues. Id.
 21               Further, in July 2016, Herbalife and the FTC stipulated to a consent decree
 22 that permanently enjoins Herbalife from misrepresenting (1) that distributors “will
 23 or are likely to earn substantial income,” (2) that the reason a distributor does not
 24 earn a significant income is because of a failure to “devote substantial or sufficient
 25 effort,” (3) that participation is likely to result in a lavish lifestyle; and (4) “any
 26 other fact material” to distributors, including “trainings.” Request for Judicial
 27 Notice (“RJN”), Exh. A at 14-16. Under the settlement, Herbalife contributed and
 28 the FTC paid out $200 million to about 350,000 individuals who served as Herbalife
      3622729.6
                                                       7
                             HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 14 of 36 Page ID
                                 #:6004



  1 distributors between 2009 and 2015. Id. at Exh. A, § VII(A), (G); Exh. B.
  2                     3.       Plaintiffs’ Downline Members Were Not Misled Regarding
  3                              Events.
  4               Plaintiffs invited their downline members (dozens of putative class members
  5 whom they recruited into the business opportunity) to both corporate and local
  6 events, including their own events. In doing so, Plaintiffs testified that they did not
  7 threaten or coerce their downline members to attend, nor did they make any
  8 guarantees or promises regarding attendance. Panchapakesan Decl., Exh. A
  9 (“Rodgers Depo. Tr.”) at 50:18-53:21, 66:16-68:19; Exh. B (“Ribalta Depo Tr.”) at
 10 31:2-14, 32:15-34:9, 41:2-42:7, 44:24-46:16, 45:11-19, 55:11-56:18; Exh. C
 11 (“Valdez Depo. Tr.”) at 76:25-77:11. Plaintiffs are not aware of any of their
 12 downline members being subjected to such conduct by anyone else. Rodgers Depo
 13 Tr. at 68:20-69:7; Ribalta Depo Tr. at 47:2-18, 48:11-20.
 14                     4.       Plaintiffs Admit They Were Never Guaranteed Success.
 15               Plaintiffs were never explicitly guaranteed success. Rodgers Depo. Tr. at
 16 14:4-15:25, 64:15-66:5, 143:9-13 (a guarantee was “implied”); Ribalta Depo. Tr. at
 17 53:1-13 (events were “essential to success but not a guarantee;” “Nobody knows if
 18 somebody’s going to succeed or not.”); Valdez Depo. Tr. at 28:8-10, 29:21-23,
 19 47:1-7, 90:7-21 (by early 2009, Valdez knew that events did not guarantee success).
 20 Plaintiffs understood that successful pursuit of the business opportunity would
 21 require significant work and investment of time outside of events. Rodgers Depo.
 22 Tr. at 21:2-10; 30:2-8; Ribalta Depo. Tr. at 103:19-104:10, 145:9-148:7; Valdez
 23 Depo. Tr. at 38:25-39:21.
 24               Plaintiffs each represented in their agreements with Herbalife that they would
 25 review the Statement of Average Gross Compensation (“SAGC”), which discloses
 26 that only about 1% of distributors make President’s Team. Cooper Decl., Exh. E.
 27 Neither Ms. Rodgers nor Valdez recalls reviewing the SAGC. Rodgers Depo. Tr. at
 28 149:14-150:3; Valdez Depo. Tr. at 42:6-43:3. Ms. Rodgers testified that if she had
      3622729.6
                                                       8
                             HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 15 of 36 Page ID
                                 #:6005



  1 seen it, she likely would not have joined Herbalife. Rodgers Depo Tr. at 155:2-12,
  2 159:9-15. Ribalta saw the SAGC and understood that in order to make President’s
  3 Team, she would need to be around the top 1% of all distributors. Ribalta Depo. Tr.
  4 at 143:11-144:7, 145:15-146:1. Plaintiffs also represented in their agreements that
  5 they are “not relying upon any representations as to the financial results [they] might
  6 achieve.” Cooper Decl., Exh. H at 2, ¶ 3(b); Exh. I at 2, ¶ 3(b); Exh. J at 7, ¶ 4.
  7                     5.       Plaintiffs’ Experiences Regarding Events Differed
  8                              Substantially.
  9               Ms. Rodgers found that the trainings helped with the management of her
 10 Herbalife business. Rodgers Depo. Tr. at 73:3-74:15, 75:14-17, 80:2-81:22. At no
 11 point when she was attending events did she find them repetitive. Id. She attended
 12 events where she received training regarding money management and was advised
 13 not to prematurely quit her job, as reflected in notes she took at events. Id. at
 14 109:24-110:9, 131:21-25, 132:8-11, 134:20-24, 140:12-141:2. She also found that
 15 events were a valuable networking opportunity and inspiring. Id. at 79:17-81:15.
 16               Ribalta claims that she did not learn anything at events, but nevertheless
 17 found them inspiring. Ribalta Depo. Tr. at 239:7-240:1. She testified that if she had
 18 heard at events the very things that are reflected in Ms. Rodgers’ event notes (and
 19 that in fact were presented at events, see Attachment B), she “absolutely” would
 20 have considered them to be useful. Id. at 70:22-71:1.
 21               As to Valdez, by early 2009, just half a year after she joined Herbalife, she
 22 concluded that (1) events were not providing her value, (2) the content presented
 23 was repetitive, (3) certain statements made by event speakers were false, and
 24 (4) there was no guarantee of success. Valdez Depo Tr. at 70:11-71:11, 72:13-16,
 25 73:25-74:8, 74:20-25, 79:10-80:3, 82:6-83:10, 84:21-85:5, 90:7-21, 132:18-21. She
 26 quit Herbalife in 2009, but joined again in 2013, despite having arrived at the above
 27 conclusions four years earlier. Id. at 93:13-24, 95:10-14, 124:15-19, 134:5-14,
 28 136:17-137:16, 138:23-139:3.
      3622729.6
                                                       9
                             HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 16 of 36 Page ID
                                 #:6006



  1                     6.       Plaintiffs Relied on Representations Outside of Events.
  2               Ribalta relied on representations allegedly made by third-party Tommy
  3 Gioiosa that she “can make a lot of money with Herbalife,” including
  4 representations made “a whole year before [she] came to an event.” Ribalta Depo.
  5 Tr. at 57:3-58:13. Ms. Rodgers understood that distributors are prohibited from
  6 making financial guarantees; despite this, she relied on a private conversation she
  7 and her husband had with an upline member, who allegedly told them that he would
  8 “make [them] rich.” Rodgers Depo Tr. at 92:3-12, 129:3-24. Valdez allegedly was
  9 told by an upline member, whom she was with “all the time,” that she had the
 10 potential to become a millionaire. Valdez Depo. Tr. at 27:16-28:10. There is no
 11 evidence that Herbalife participated in any of these private discussions or
 12 encouraged Plaintiffs’ upline members to make these representations.
 13               D.    Plaintiffs’ Alleged Losses Had Varied, Plaintiff-Specific Causes.
 14               Unlike most proposed class members, each Plaintiff operated a commercial
 15 nutrition club as part of their pursuit of the Herbalife business opportunity.6
 16 Rodgers Depo Tr. at 22:9-13; Ribalta Depo Tr. at 15:2-5; Valdez Depo Tr. at 48:22-
 17 49:2, 104:14-16. Ribalta did not achieve success, in part, due to her inability to
 18 manage her finances and her desire to convert her nutrition club into a yoga studio.
 19 Ribalta Depo. Tr. at 54:14-22, 107:14-23, 108:14-20, 114:17-25, 119:1-7, 121:7-12,
 20 234:15-18. Indeed, Ribalta did not do her taxes for three years because she was
 21 “afraid to look at the numbers,” and did not realize until after the fact that she
 22 “couldn’t afford to keep doing Herbalife.” Id. at 116:18-117:3. The Rodgers found
 23 it challenging to cover the overhead on their club, and did not assess their financial
 24
      6
        A nutrition club is one of multiple daily methods of operation or “DMOs” that
 25 distributors can pursue. Distributors can sell product, conduct trainings, and run
 26 fitness classes out of these physical storefront clubs. Domingo Decl. at ¶ 2. In and
    of itself, the fact that each named Plaintiff operated a commercial nutrition club (i.e.,
 27 not out of their own homes) makes their experiences atypical—only about 13% of
    U.S.-based Herbalife distributors currently are involved in the operation of
 28 a commercial nutrition club. Id. at ¶ 4.
      3622729.6
                                                      10
                             HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 17 of 36 Page ID
                                 #:6007



  1 situation at any time while they were pursuing the business opportunity. Rodgers
  2 Depo Tr. at 58:10-15, 59:7-60:1, 87:7-89:18, 182:17-183:1, 184:1-4, 206:16-207:2,
  3 217:21-24. They also moved to a new city to build their business based solely on
  4 the recommendation of one of their upline members, even though they had virtually
  5 no network there. Id. at 211:7-23. Despite Herbalife’s rules discouraging
  6 distributors from incurring debt (and statements made at events to this effect, see
  7 Attachment B), Valdez was in debt soon after beginning her pursuit of the business
  8 opportunity. Valdez Depo. Tr. at 52:4-54:21; Cooper Decl., Exh. D at 3.
  9 III.          ARGUMENT
 10               A.    Plaintiffs Rely on the Wrong Legal Standard.
 11               Plaintiffs’ motion relies extensively on allegations in their complaint. But
 12 Rule 23 “does not set forth a mere pleading standard.” Dukes, 564 U.S. at 350; see
 13 Dkt. 207 at 2 (relying on pre-Dukes case law). Under Dukes, “[a] party seeking
 14 class certification must affirmatively demonstrate his compliance with the Rule—
 15 that is, he must be prepared to prove that there are in fact sufficiently numerous
 16 parties, common questions of law or fact, etc.” Id. (emphasis in original); Ellis v.
 17 Costco Wholesale Corp., 657 F.3d 970, 981 (9th Cir. 2011) (“[A] district court must
 18 consider the merits if they overlap with the Rule 23(a) requirements.”) (emphasis in
 19 original). Certification is proper only if “the trial court is satisfied, after a rigorous
 20 analysis, that the prerequisites of Rule 23(a) have been satisfied.” Id.7
 21               Plaintiffs “bear the burden of demonstrating that they have met each of the
 22 four requirements of . . . [Rule] 23(a) and at least one of the requirements of
 23 Rule 23(b).” Costco, 657 F.3d at 979–80. Here, Plaintiffs seek to certify a class
 24 under Rule 23(b)(3), which requires them to “demonstrate the superiority of
 25 maintaining a class action and show ‘that the questions of law or fact common to
 26
 27   7
        Unless otherwise noted, internal citations and quotation marks have been
      omitted.
 28
      3622729.6
                                                     11
                          HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 18 of 36 Page ID
                                 #:6008



  1 class members predominate over any questions affecting only individual members.’”
  2 Mazza v. Am. Honda Motor Co., 666 F.3d 581, 589 (9th Cir. 2012); Dkt. 207 at 3.8
  3               B.    Plaintiffs Have Not Proposed a Viable Class.
  4               Plaintiffs have not satisfied their burden of “affirmatively demonstrat[ing]”
  5 that Rule 23(a)’s numerosity requirement has “in fact” been satisfied. See Dukes,
  6 564 U.S. at 350. First, most class members entered into arbitration agreements and
  7 class action waivers that the District Court for the Southern District of Florida
  8 already ruled bars them from participating in the proposed class action. Cooper
  9 Decl. at ¶¶ 6-11; Dkt. 106; see Pablo v. ServiceMaster Glob. Holdings Inc., No. C
 10 08-03894 SI, 2011 WL 3476473, at *2 (N.D. Cal. Aug. 9, 2011) (“The arbitration
 11 agreements raise concerns about whether plaintiffs will be able to satisfy Rule
 12 23(a)’s numerosity requirement.”); AT&T Mobility LLC v. Concepcion, 563 U.S.
 13 333, 344 (2011) (holding that class action waivers are valid). Those arbitration
 14 agreements plainly encompass Plaintiffs’ claims, see supra Section II.B, and in fact,
 15 their former co-Plaintiffs’ claims were dismissed for this very reason. See Dkt. 106
 16 at 1; Dkt. 62 at 6 n.9 (noting that the agreement former Plaintiff Felix Valdez
 17 executed in 2008 contained an arbitration provision); Dkt. 62-2 at ¶ 7; see Lim v.
 18 Helio, LLC, No. CV119183PSGACRX, 2012 WL 12884439, at *4 (C.D. Cal.
 19 Apr. 18, 2012) (finding plaintiffs had made a “deficient showing” with regard to the
 20 numerosity requirement given the existence of arbitration agreements applicable to
 21 the putative class).9
 22
      8
 23       Although Plaintiffs seek injunctive relief under their UCL claim, they have not
      sought certification under Rule 23(b)(2).
 24   9
          Because Herbalife’s rules preclude spouses from having separate
 25   distributorships, a class member who is the spouse of a distributor who signed an
      arbitration agreement also would be subject to it. Cooper Decl. at ¶ 4; see Crowley
 26   Mar. Corp. v. Bos. Old Colony Ins. Co., 158 Cal. App. 4th 1061, 1069–70 (2008)
 27   (a non-signatory can be compelled to arbitrate where she is a “third party
      beneficiary” of the agreement or has a “preexisting relationship” with one of the
 28   signatories, including a spousal relationship). The Florida court found that both of

      3622729.6
                                                     12
                          HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 19 of 36 Page ID
                                 #:6009



  1               Second, the claims of those putative class members who did not enter into
  2 arbitration agreements (i.e., those who joined Herbalife between April 2009 and
  3 October 2013) are time-barred under the contractual one-year statute of
  4 limitations.10 Cooper Decl. at ¶ 12; see Olds v. Gen. Acc. Fire & Life Assur. Corp.,
  5 67 Cal. App. 2d 812, 817 (1945), disapproved of on other grounds by Barrera v.
  6 State Farm Mut. Auto. Ins. Co., 71 Cal. 2d 659 (1969) (“[P]rovisions in a contract
  7 shortening the normal statute of limitations are valid between the parties, if
  8 reasonable, and . . . one year is not, as between the contracting parties, an unfair
  9 period of limitation.”). Plaintiffs, who themselves are subject to the one-year
 10 limitations period, fail to address this gaping hole in their class, as well. Cooper
 11 Decl., Exh. H at 3, ¶ 11; Exh. I at 3, ¶ 11; Exh. J at 9, ¶ 17.11
 12               Third, the vast majority of class members who were distributors between
 13 April 2009 and December 2014 are subject to the Bostick release, because their
 14 claims are based on the “identical factual predicate” as the claims asserted in
 15 Bostick—namely, the viability of the Herbalife business opportunity. Dkt. 142-3,
 16 Exh. 2 at ¶¶ 1-3; see Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1287 (9th Cir.
 17 1992). Plaintiffs here are suing Herbalife because they believe the business
 18 opportunity is fraudulent and cannot be pursued profitably—the exact same theory
 19
 20 the Lavignes, who were married, were subject to the arbitration clause, even though
    only one of them signed it. Dkt. 106.
 21 10
       Plaintiffs’ RICO claims, which are premised on alleged misrepresentations made
 22 by Herbalife regarding the business opportunity, plainly arise out of the relationship
    between Herbalife and its distributors. In any event, even if RICO’s four-year
 23 limitations period applied here, the claims of anyone who attended events before
 24 September 18, 2013, four years before the complaint was filed, would be time-
    barred. See Pincay v. Andrews, 238 F.3d 1106, 1109 (9th Cir. 2001) (“We have
 25 continuously followed the ‘injury discovery’ statute of limitations rule for civil
    RICO claims.”). Further, virtually every class member who joined Herbalife after
 26 that point is subject to an arbitration clause.
 27 11 The hypothetical exception would be a class member who joined Herbalife in
    October 2013 and waited three years to attend an event; there is no proof that such
 28 a person exists.
      3622729.6
                                                    13
                          HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 20 of 36 Page ID
                                 #:6010



  1 of fraud as in Bostick. Rodgers Depo. Tr. at 100:18-101:17, 102:5-9; Ribalta Depo.
  2 Tr. at 58:19-25, 247:10-248:23, 249:8-12; Dkt. 192 at 4 (asserting that the success
  3 of top distributors “is achieved through breaking Herbalife’s rules rather than
  4 through rigorous adherence to the Herbalife business model”); Dkt. 207 at 6
  5 (“Herbalife is a corrupt organization of corporate executives who, together with a
  6 hodgepodge of ‘independent’ distributors, fleece tens of thousands of victims out of
  7 their hard-earned money by selling a dream they know is unattainable”).
  8               Similarly, Plaintiffs allege events are a marketing tool used to keep
  9 distributors involved in the business opportunity; the Bostick plaintiffs alleged the
 10 same thing. See, e.g., Dkt. 142-3, Exh. 2 at ¶¶ 32, 78, 159(a)-(b), 166, 175, 176,
 11 178, 302(f); Dkt. 152 at Exh. A (comparing allegations between the two
 12 complaints). Plaintiffs’ purported emphasis on events is not enough to preclude the
 13 applicability of the Bostick settlement release. See Reyn’s Pasta Bella, LLC v. Visa
 14 USA, Inc., 442 F.3d 741, 749 (9th Cir. 2006) (“While Plaintiffs seek to hold
 15 Defendants liable by positing a different theory of anti-competitive conduct, the
 16 price-fixing predicate . . . and the underlying injury are identical.”). At the pleading
 17 stage, Plaintiffs tried to distinguish Bostick by arguing that it primarily concerned
 18 the use of “lead generation” systems (Dkt. 151 at 16-17); but now, Plaintiffs allege
 19 the exact same thing: that their losses were caused by the failure of event speakers to
 20 disclose their use of “lead generation” systems. Dkt. 202 at ¶¶ 28-29, 44-45.
 21               C.    Plaintiffs Have Not Proven the Existence of a Common Question.
 22               Plaintiffs fundamentally misunderstand Rule 23(a)’s commonality
 23 requirement. The motion does not even identify the purported questions of law or
 24 fact common to the class, instead making unsupported, broad-brush conclusions that
 25 “each event presented the same misinformation regarding how success could be
 26 achieved,” and “each event contained the same intentional omissions.” Dkt. 207 at
 27 13. There is no “common contention” such that the “determination of its truth or
 28 falsity will resolve an issue that is central to the validity of each one of the claims in
      3622729.6
                                                     14
                           HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 21 of 36 Page ID
                                 #:6011



  1 one stroke.” Dukes, 564 U.S. at 350.
  2               First, Plaintiffs offer no evidence that any—much less all (or even most)—of
  3 the thousands of event speakers over the past ten years attained success through
  4 illegitimate means and later misrepresented the basis for their success at an
  5 Herbalife event. Only a handful of the 44 Florida Defendants have been the subject
  6 of disciplinary actions by Herbalife that even arguably relate to the so-called
  7 “banned” practices alleged by Plaintiffs. Domingo Decl. at ¶¶ 6-8. Many of those
  8 actions were instituted as a result of Herbalife’s proactive efforts to identify and
  9 remove potentially misleading information (e.g., social media posts lacking income
 10 disclaimers), and only one of them involved claims made by a speaker at an
 11 Herbalife event. Id. In each instance, they faced appropriate discipline from
 12 Herbalife. Id.
 13               Second, there is no evidence of a corporate policy or practice to promote false
 14 event content. Rather, Herbalife requires event speakers to substantiate their income
 15 claims, and proactively takes steps to eliminate potentially misleading content. Id.
 16 at ¶¶ 5-7. Herbalife’s policy precludes the very misconduct Plaintiffs claim
 17 Herbalife promoted. Willis v. City of Seattle, No. 18-35053, 2019 WL 6442929, at
 18 *2 (9th Cir. Nov. 29, 2019) (“Appellants notably do not point to a specific practice
 19 that applies uniformly to all proposed class members. Despite the broad allegations
 20 in their complaint, there is no evidence that every Appellant has experienced the
 21 same challenged practice or suffered the same injury.”).
 22               Third, Herbalife does not require distributors to present a uniform, scripted
 23 message at either corporate or distributor-run events.12 Bogard Decl. at ¶¶ 15-16;
 24 Gioiosa Decl. at ¶¶ 4-5; Concepción Decl. at ¶¶ 4-5. Nor could it, since distributors
 25
      12
 26     Plaintiffs’ reliance on a presentation stating there is a “standardized message that
    everything works, all [Daily Methods of Operation] work” cuts the other way.
 27 Dkt. 207 at 15. This suggests that the standardized message, if there is one, is that
    the Herbalife business opportunity may successfully be pursued in a number of
 28 different ways, not that event attendance alone is the key to success.
      3622729.6
                                                     15
                          HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 22 of 36 Page ID
                                 #:6012



  1 are independent contractors. Cooper Decl. at ¶ 2; Dukes, 564 U.S. at 355 (finding
  2 that a policy of “allowing discretion” in connection with certain employment
  3 practices is “just the opposite of a uniform employment practice that would provide
  4 the commonality needed for a class action”). There is no evidence that event
  5 presentations uniformly “contain statements . . . which draw a direct correlation
  6 between events and financial compensation,” let alone that Herbalife has a practice
  7 of encouraging such statements. Dkt. 207 at 8 (citing a single event presentation,
  8 which states, “work event to event,” and the testimony of a lone distributor that he
  9 encourages event participants to “plug in”).
 10               Although Herbalife pays for certain distributors to speak at corporate events
 11 and assists in the creation of event agendas and training materials, Plaintiffs do not
 12 allege that any of this conduct is fraudulent. In other words, the resolution of these
 13 issues does not establish that class members “have suffered the same injury,” nor are
 14 these issues “central to the validity of each” of Plaintiffs’ claims such that they can
 15 be adjudicated in “one stroke.” Dukes, 564 U.S. at 349.
 16               D.    Plaintiffs Cannot Meet Rule 23(b)’s Stringent Predominance
 17                     Requirement.
 18               Plaintiffs’ assertion that their claims will turn on “common proof” is not
 19 enough to meet Rule 23(b)’s “demanding” predominance requirement. Dkt. 207 at
 20 18-22; Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013) (requiring courts to “take
 21 a close look at whether common questions predominate over individual ones”).
 22 Under Rule 23(b)(3), “[i]f the main issues in a case require the separate adjudication
 23 of each class member’s individual claim or defense,” then class treatment “would be
 24 inappropriate.” Zinser v. Accufix Research Institute, Inc., 253 F.3d 1180, 1190 (9th
 25 Cir. 2001), opinion amended on denial of reh’g, 273 F.3d 1266 (9th Cir. 2001).
 26               Here, there are several critical, dispositive factual and legal issues that would
 27 have to be resolved on a class member-by-class member basis. For example:
 28                Did a given class member enter into a valid arbitration agreement with
      3622729.6
                                                      16
                           HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 23 of 36 Page ID
                                 #:6013



  1                   Herbalife? See Conde v. Sensa, No. 14-CV-51 JLS WVG, 2018 WL
  2                   4297056, at *11 (S.D. Cal. Sept. 10, 2018) (denying certification where
  3                   “the Court will be forced to determine which of the class members may be
  4                   subject to the arbitration provision,” and “may have to analyze the legality
  5                   of the arbitration clause”).
  6                Did the events that a given class member attended each feature speakers
  7                   who (a) previously engaged in illegitimate methods to achieve success,
  8                   and (b) later failed to disclose their use of such methods?
  9                Was a given class member guaranteed success? See supra Section II.C.4
 10                   (neither Plaintiffs nor their downline members received such guarantees).
 11                   Was the guarantee only “implied,” as in the case of Ms. Rodgers? Supra
 12                   Section II.C.4; see Diediker v. Peelle Fin. Corp., 60 Cal. App. 4th 288,
 13                   297-98 (1998) (“An ‘implied’ assertion or representation is not enough” to
 14                   establish fraud).
 15                To what extent did each class member rely on representations made by
 16                   third parties? See supra Section II.C.6; see also, e.g., Dkt. 208 at ¶¶ 126,
 17                   129, 154 (alleging third-party distributor misconduct over social media,
 18                   including in private messages).
 19                  If class members intend to seek equitable relief from the contractual one-
 20                   year statute of limitations, doctrines like the discovery rule “are by their
 21                   very nature fact-intensive and highly individualized.” Henson v. Fid. Nat.
 22                   Fin. Inc., 300 F.R.D. 413, 421 (C.D. Cal. 2014); see supra Section II.C.5
 23                   (Ms. Rodgers found events valuable the entire time she attended them, but
 24                   Valdez immediately found them useless in 2009).13
 25               Further, Plaintiffs do not—as they must—propose a damages model, instead
 26 asserting only that, “records of ticket purchases, expenses, and event attendance will
 27
      13
       To the extent RICO’s four-year statute applies, when was a given class member
 28 on notice that she had suffered an injury? See Pincay, 238 F.3d at 1109.
      3622729.6
                                                        17
                           HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 24 of 36 Page ID
                                 #:6014



  1 be used to calculate damages for each class member in the same way.” Dkt. 207 at
  2 24; see In re Arris Cable Modem Consumer Litig., 327 F.R.D. 334, 367 (N.D. Cal.
  3 2018) (“[T]he plaintiff bears the burden of providing a damages model showing that
  4 ‘damages are susceptible of measurement across the entire class for purposes of
  5 Rule 23(b)(3).’ The damages model ‘must measure only those damages attributable
  6 to’ the plaintiff’s theory of liability.”) (quoting Comcast, 569 U.S. at 35). Are
  7 Plaintiffs seeking only the money they spent on tickets? What about travel
  8 expenses? Or products purchased to “qualify” for certain event perks? The motion
  9 does not say.
 10               A “close look” at each of Plaintiffs’ claims confirms that Plaintiffs do not
 11 come close to meeting the predominance requirement. Comcast, 569 U.S. at 34.
 12                     1.       Plaintiffs’ RICO Claims Are Not Class Claims.
 13                              a.    Plaintiffs Have Not Established a Fraudulent Scheme
 14                                    That Can be Proven on a Classwide Basis.
 15               Unlike the cases on which Plaintiffs rely, here, there is no “script that was
 16 required to be memorized” by event speakers, nor is there any claim that Herbalife
 17 required “strict adherence to a specific method of hiding information [from] and
 18 misleading” event-goers. In re First All. Mortg. Co., 471 F.3d 977, 991 (9th Cir.
 19 2006). In re Countrywide Fin. Corp. Mortg. Mktg. & Sales Practices Litig., 277
 20 F.R.D. 586 (S.D. Cal. 2011) is instructive. There, the court declined to certify
 21 a civil RICO class for several reasons. First, the plaintiffs, Countrywide borrowers,
 22 failed to establish a duty to disclose “because there is no fiduciary relationship
 23 between the parties.” Id. at 600 (“Determining whether a duty of disclosure arose
 24 based upon what was said between parties is necessarily fact intensive.
 25 Countrywide is entitled to explore what was said by whom, and when.”). So too
 26 here.
 27               Second, the alleged nationwide scheme was not “sufficiently supported by
 28 evidence of standardized or uniform fraudulent conduct,” because many of the class
      3622729.6
                                                      18
                             HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 25 of 36 Page ID
                                 #:6015



  1 members obtained their loans through independent brokers who were not required to
  2 follow a script; even as to Countrywide’s loan officers, the script that they used did
  3 not contain any misrepresentations. Id. at 601. Here, there is no “script,” let alone
  4 one that is tortious or that speakers are required to use (or did actually use) at events.
  5 See supra Sections II.C.1.a-b.
  6               Third, because some of Countrywide’s independent brokers and loan officers
  7 “did disclose loan risks,” the Court concluded that “significant individual issues
  8 exist regarding the nature and scope of representations made to borrowers.” Id. at
  9 602. Likewise, here, whether a given class member (1) reviewed the SAGC (neither
 10 Rodgers nor Valdez did), (2) understood that Herbalife makes no guarantee as to
 11 financial success, (3) heard the cautionary advice presented at events (Ribalta did
 12 not), or (4) was exposed to income claims without an accompanying disclaimer are
 13 all issues subject to individualized proof. See supra Section II.C.
 14                           b.     The Causation and Damages Inquiries under RICO
 15                                  Preclude Certification.
 16               A civil RICO plaintiff “is required to show that a RICO predicate offense not
 17 only was a ‘but for’ cause of his injury, but was the proximate cause as well.” Hemi
 18 Grp., LLC v. City of New York, N.Y., 559 U.S. 1, 9 (2010). Proximate causation
 19 cannot be proven on a classwide basis here. First, proximate causation cannot be
 20 found “where, as here, there is more than one logical explanation for” a given class
 21 member’s decision to attend an event. Countrywide, 277 F.R.D. at 604. Plaintiffs
 22 (and their downline members) attended events for reasons other than representations
 23 made by Herbalife, including representations made by their upline members, and
 24 because they found events to be inspiring, enjoyable, and a valuable networking
 25 opportunity. See supra Sections II.C.3-5.
 26               Second, because the class is defined as those who attended events “in pursuit
 27 of Herbalife’s business opportunity” (Dkt. 207), implicit in Plaintiffs’ RICO claims
 28 is that they did not make enough money to recoup their event-related expenses. The
      3622729.6
                                                    19
                          HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 26 of 36 Page ID
                                 #:6016



  1 Court must therefore analyze the proximate causation issue with reference to a given
  2 class member’s “net loss[es]” rather than her “expenditures.” Doe v. Trump Corp.,
  3 385 F. Supp. 3d 265 (S.D.N.Y. 2019).14 Any number of factors could have caused
  4 a given class member—including Plaintiffs—to suffer a loss, including her sales
  5 skills, the extensiveness of her network, her ability to recruit others to pursue the
  6 business opportunity, the local market for Herbalife product, or the mismanagement
  7 of their finances. Trump Corp., 385 F. Supp. 3d at 280; see supra Section II.D.
  8               For the same reasons, damages under RICO are not susceptible to class
  9 treatment, since each class member would need to segregate any losses proximately
 10 caused by Herbalife’s alleged conduct from other causes. See Hemi, 559 U.S. at 13
 11 (2010) (“[T]he compensable injury flowing from a [RICO] violation . . . necessarily
 12 is the harm caused by [the] predicate acts.”); Trump Corp., 385 F. Supp. 3d 280
 13 (providing an illustration of how two class members who invested the same amount
 14 in the business opportunity could have suffered different net losses under RICO).
 15 Plaintiffs have not met their burden of proposing a model that deals with these
 16 manifest issues. See Comcast, 569 U.S. at 35 (“If the [damages] model does not
 17 even attempt to” measure only those damages “attributable” to the theory of
 18 liability, “it cannot possibly establish that damages are susceptible of measurement
 19 across the entire class for purposes of Rule 23(b)(3).”).
 20                     2.       Plaintiffs’ Negligent Misrepresentation Claim Cannot Be
 21                              Proven on a Classwide Basis.
 22               Plaintiffs give their negligent misrepresentation claim short-shrift, asserting
 23 only that it “will turn on the issue of whether or not Herbalife had any reasonable
 24 grounds to believe that its repeated statements regarding the Circle of Success were
 25 true.” Dkt. 207 at 22-23. It is not clear what “statements” Plaintiffs are referring to,
 26 nor is there evidence that any such statements were made uniformly across the
 27
 28   14
           See Dkt. 208 at 14-17 for a more in-depth treatment of this issue.
      3622729.6
                                                      20
                             HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 27 of 36 Page ID
                                 #:6017



  1 proposed class. Further, as noted above, class treatment of this claim would result
  2 in numerous mini-trials centered on issues of reliance and causation. See supra
  3 Section III.D; see also Dkt. 202 at ¶¶ 102, 103, 105, 107, 109 (Plaintiffs do not
  4 allege that that they relied on Herbalife’s benign representations); Castro Valley
  5 Union 76, Inc. v. Vapor Sys. Techs., Inc., No. C 11-0299 PJH, 2012 WL 5199458, at
  6 *11 (N.D. Cal. Oct. 22, 2012) (“[C]ommon issues do not predominate with regard to
  7 the negligent misrepresentation claim, as it will require an individualized inquiry
  8 into, for example, what verbal or written representations were made to the members
  9 of the class, when those representations were made, and whether the class members
 10 relied on them.”).
 11               Further, under California law, a tort victim generally can recover only her
 12 “out-of-pocket” loss, i.e., “the difference in actual value at the time of the
 13 transaction between what the plaintiff gave and what he received.” All. Mortg. Co.
 14 v. Rothwell, 10 Cal. 4th 1226, 1240 (1995). Plaintiffs’ “damages model” does not
 15 account for the fact that some of the Plaintiffs found events valuable, and that some
 16 corporate event attendees received food and/or entertainment. Supra
 17 Sections II.C.1, 5.
 18                     3.       Plaintiffs’ UCL Claim Is Not Suitable for Classwide
 19                              Adjudication.
 20               Plaintiffs’ UCL claim is premised on the same alleged predicate acts and
 21 misrepresentations that form the basis for their RICO and negligent
 22 misrepresentation claims, respectively, and therefore cannot be adjudicated on
 23 a classwide basis for the same reasons discussed above. See Dkt. 202 at ¶¶ 237-239;
 24 Campion v. Old Republic Home Prot. Co., 272 F.R.D. 517, 536 (S.D. Cal. 2011)
 25 (“Where a class of consumers may have seen all, some, or none of the
 26 advertisements that form the basis of a plaintiff’s suit, an inference of common
 27 reliance or liability is not permitted” in connection with a UCL claim); Kaldenbach
 28 v. Mut. of Omaha Life Ins. Co., 178 Cal. App. 4th 830, 849–50 (Cal. Ct. App. 2009)
      3622729.6
                                                      21
                             HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 28 of 36 Page ID
                                 #:6018



  1 (affirming denial of certification of UCL claim where insurance company’s agents
  2 “were not required to attend training or utilize any given sales materials,” “[a]gents
  3 were not required to adhere to a scripted sales presentation,” and therefore “the
  4 viability of a UCL claim would turn on inquiry into the practices employed by any
  5 given independent agent.”).
  6               Further, Plaintiffs do not propose a restitutionary damages model. Any such
  7 model would need to account for, inter alia, the value class members received from
  8 events and their reliance on third-party representations in attending such events. See
  9 Day v. AT&T Corp., 63 Cal. App. 4th 325, 339 (1998) (the UCL “operates only to
 10 return to a person those measurable amounts which are wrongfully taken by means
 11 of an unfair business practice”) (emphasis in original).
 12               E.    Plaintiffs Have Not Established the Superiority of a Class Action.
 13               Rule 23(b)(3) identifies four factors that courts must consider in evaluating
 14 whether class adjudication is superior to other available methods: (1) “the class
 15 members’ interests in individually controlling the prosecution or defense of separate
 16 actions;” (2) “the extent and nature of any litigation concerning the controversy
 17 already begun by or against class members;” (3) “the desirability or undesirability of
 18 concentrating the litigation of the claims in the particular forum;” and (4) “the likely
 19 difficulties in managing a class action.” At least three of these factors militate
 20 against class certification here.
 21               First, Plaintiffs have not established that members of the putative class have
 22 an interest in adjudicating their potential claims on a classwide basis. Three of the
 23 named plaintiffs seek damages in excess of $10,000. Dkt. 202 at ¶¶ 174, 193; see
 24 Zinser, 253 F.3d at 1180 (“[T]he minimum amount alleged to be in controversy for
 25 each putative class member does not argue persuasively for class certification.”)
 26 (emphasis in original). Further, two of the original plaintiffs whose claims were
 27 compelled to arbitration (but nevertheless are included in the class definition here)
 28 already are pursuing arbitrations against Herbalife. Panchapakesan Decl. at ¶ 6.
      3622729.6
                                                     22
                           HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 29 of 36 Page ID
                                 #:6019



  1               Second, Herbalife’s 2016 settlement with the FTC precludes a finding of
  2 superiority. Kamm v. California City Dev. Co., 509 F.2d 205, 212 (9th Cir. 1975) is
  3 instructive. There, the Ninth Circuit affirmed the dismissal of a class action because
  4 the California Attorney General had settled an action with some of the defendants,
  5 securing restitution for a portion of the class and injunctive relief. Id. at 207-208,
  6 210-12. Despite the fact that not all of the class members benefited from the
  7 settlement, the Court found that the superiority requirement had not been met
  8 because, (1) “significant relief” had been achieved through the settlement; (2)
  9 resolution of the class action would duplicate some of the work conducted in the
 10 prior case and would “prove costly” to the defendants; (3) plaintiffs were not
 11 precluded by the settlement from bringing their own separate claims; and (4) the
 12 court that approved the settlement retained jurisdiction. Id. at 211-12; see also
 13 Conde v. Sensa, No. 14-CV-51 JLS WVG, 2018 WL 4297056, at *16 (S.D. Cal.
 14 Sept. 10, 2018) (finding lack of superiority where prior FTC settlement concerned
 15 similar false advertising allegations).
 16               Each of the factors identified in Kamm applies here. First, the FTC reports
 17 that is has paid 350,000 distributors (each of whom was a distributor during the
 18 class period) an average of about $500 each. RJN, Exh. B. The settlement also
 19 enjoins Herbalife from engaging in the same conduct Plaintiffs allege here. Id.,
 20 Exh. A at 14-16. Second, class adjudication would duplicate the FTC’s efforts. The
 21 FTC action broadly addressed representations made by Herbalife about its business
 22 opportunity, including event-related conduct. See Dkt. 1 at ¶¶ 18-25, 62. Indeed,
 23 Plaintiffs admit that the very “banned” methods at the heart of their complaint are
 24 “banned” because of Herbalife’s settlement with the FTC. Id. at ¶ 33, 36. Third, the
 25 settlement does not preclude Plaintiffs from bringing individual claims. Fourth, the
 26 Court retains jurisdiction over the settlement. Id., Exh. A at 29.
 27               Plaintiffs’ allegations admittedly are subsumed by the FTC action, which
 28 accordingly bars a finding of superiority. Kamm, 509 F.2d at 212; Murray v.
      3622729.6
                                                    23
                          HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 30 of 36 Page ID
                                 #:6020



  1 DirecTV, Inc., No. ML 09-2093, 2014 WL 12597904, at *3 (C.D. Cal. Apr. 23,
  2 2014) (“The primary difference . . . is that the AG Judgment covers a broader swath
  3 of alleged violations and seeks remedies that a class action could not. To the extent
  4 the AG Judgment does not go as far as the class action, Plaintiff hasn’t demonstrated
  5 that these differences are great enough to render a class action superior.”).
  6               Lastly, classwide adjudication of Plaintiffs’ claims would be unmanageable
  7 because, as noted above in Section III.D.2, it would result in numerous mini-trials
  8 on key legal and factual issues. Zinser, 253 F.3d at 1192 (“If each class member has
  9 to litigate numerous and substantial separate issues to establish his or her right to
 10 recover individually, a class action is not ‘superior.’”).
 11               F.    Plaintiffs Do Not Meet the Typicality and Adequacy Requirements.
 12               Plaintiffs fail to meet the remaining requirements of Rule 23(a) for several
 13 reasons. First, none of them signed arbitration agreements, but the majority of
 14 proposed class members did. See Tan v. Grubhub, Inc., No. 15-CV-05128-JSC,
 15 2016 WL 4721439, at *3 (N.D. Cal. July 19, 2016) (“[C]ourts have . . . found
 16 typicality and adequacy of representation to be lacking where the lead plaintiff was
 17 not subject to the same arbitration provisions as unnamed plaintiffs.”).
 18               Second, the Rodgers and Valdez are subject to the Bostick release and would
 19 be preoccupied with defending against it. See supra Section B. Third, each of the
 20 named Plaintiffs would be subject to unique causation defenses because their
 21 alleged losses were caused by individualized reasons, and they admit to having
 22 relied on the representations of third parties. See supra Sections II.C.6, II.D.
 23 Fourth, notwithstanding the one-year statute of limitations applicable to all class
 24 members, Valdez’ claims are time-barred because she concluded that events were
 25 valueless by 2009, eight years before the complaint was filed. Supra Section II.C.4;
 26 see Lindblom v. Santander Consumer USA, Inc., 2018 WL 573356, at *5 (E.D. Cal.
 27 Jan. 26, 2018) (“[C]ourts in this Circuit routinely preclude potentially time-barred
 28 plaintiffs from serving as class representatives when they seek to represent members
      3622729.6
                                                     24
                          HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 31 of 36 Page ID
                                 #:6021



  1 with timely claims.”).
  2               Fifth, Ribalta’s experience as a GET member, one of the highest levels of
  3 Herbalife’s marketing plan, is not typical of the class; she qualified for special
  4 events others could not attend. See Supra Section II.C.1.b. Sixth, each of the
  5 named Plaintiffs may be subject to cross-claims by their downline members for their
  6 own promotion of events, thereby raising “conflicts of interest” between them and
  7 other class members. See supra Section II.C.3; Ribalta Depo. Tr. at 231:6-13
  8 (Ribalta admitted she was part of the “problem”); Staton v. Boeing Co., 327 F.3d
  9 938, 957 (9th Cir. 2003). Seventh, given Mr. Rodgers’ serious health condition, he
 10 is not in a position to “prosecute the action vigorously on behalf of the class[.]”
 11 Staton, 327 F.3d at 957; Rodgers Depo. Tr. at 247:17-248:5, 248:17-249:5. He is
 12 the only named Plaintiff who purports to represent the spouses of distributors.
 13               G.    Proposed Class Counsel Is Inadequate under Rule 23(a)(4).
 14               Plaintiffs cannot satisfy this requirement because their counsel improperly
 15 solicited them to participate in this putative class action. See Kehr Rpt.; Victorino v.
 16 FCA US LLC, 322 F.R.D. 403, 408-09 (S.D. Cal. 2017) (“Counsels’ unethical
 17 conduct, both before and during the litigation in question, is relevant to determining
 18 whether counsel is adequate under Rule 23.”). Counsel have also failed to identify
 19 the necessary personal expertise and experience to serve as adequate class counsel.
 20 See Dkt. 207-9; Healey v. Murphy, No. 01-11099, 2009 WL 6613209, at *10 (D.
 21 Mass. Jan. 14, 2009) (holding Rule 23(a)(4) was not satisfied because “counsel
 22 well-versed in class action litigation is needed”).
 23 IV.           CONCLUSION
 24               For the foregoing reasons, Herbalife respectfully urges the Court to deny
 25 Plaintiffs’ Motion for Class Certification.
 26
 27
 28
      3622729.6
                                                     25
                          HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 32 of 36 Page ID
                                 #:6022



  1 DATED: December 20, 2019          Respectfully submitted,
  2
                                      Mark T. Drooks
  3                                   Paul S. Chan
                                      Gopi K. Panchapakesan
  4
                                      Jonathan M. Jackson
  5                                   Bird, Marella, Boxer, Wolpert, Nessim,
                                      Drooks, Lincenberg & Rhow, P.C.
  6
  7
                                      By:         /s/ Mark T. Drooks
  8
                                                        Mark T. Drooks
  9                                         Attorneys for Defendant Herbalife
 10                                         International of America, Inc.

 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      3622729.6
                                            26
                  HERBALIFE’S OPPOSITION TO MOTION FOR CLASS CERTIFICATION
                              Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 33 of 36 Page ID                  Attachment A
There Is No Viable Class                                       #:6023


Lavigne, et al. v. Herbalife Ltd., et al.

                        April 2009                                        October 2013             September 18, 2015        September 18, 2017
                                                                                                   Effective Date of         Complaint filed
                                                                                                   Bostick Settlement



 Arbitration Clause/                                                      Arbitration Clause/
 Class Action Waiver                                                      Class Action Waiver
 Pre-April 2009                                                           October 2013 - Present

Contractual One-Year
Statute of Limitations
Pre-April 2009 - September 18, 2016

                        Bostick Class Period
                        April 1, 2009 - December 2, 2014


                       Bostick Release Period
                       April 1, 2009 - September 18, 2015


                       FTC Settlement Payouts
                       2009 - 2015


                2009           2010          2011           2012   2013     2014           2015    2016         2017

                                                                                                   Arbitration Clause/Class Action Waiver
                                                                                                   Included in Distributorship Agreement

                                                                                                   Contractual One-Year
                                                                                                   Statute of Limitations

                                                                                                   Bostick Class Period

                                                                                                   Bostick Release Period


                                                                                                   FTC Settlement Payouts
  Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 34 of 36 Page ID
                                   #:6024
                                  Attachment B
                      Excerpts from Herbalife Event Videos

   Event         Speaker                            Statements
2011         Frank Lamberti       “When we receive inquiries from agencies around
Extravaganza (then VP of           the world, when the practices in the field are
(Las Vegas) Finance at             different than the rules, it really weakens us and
             Herbalife)            puts us in a vulnerable position. When we have
                                   distributors who are new and excited, making
                                   exaggerated product claims or exaggerated
                                   business claims, saying they can make a million
                                   dollars, you know, first year working part time,
                                   not only does it not sound credible, but it can get
                                   us in a lot of trouble. So, we have to make sure
                                   that the practices in the field are consistent with
                                   the rules so that we are in the most defensible
                                   position when those inquiries come.” Declaration
                                   of Bob Bogard (“Bogard Decl.”), Exh. A at 4:24-
                                   5:12.
2013         Mary Holloway        “Anything that we talk about, any statements, any
Extravaganza                       statistics, direct quotations . . . other information
(Las Vegas)                        that we use to promote the products and the
                                   business, it’s always got to be correct and we
                                   have to be able to substantiate it. We just can’t
                                   throw it out there, okay. You can’t have heard
                                   something maybe at an STS from somebody and
                                   decide that, oh, this is something I can just go
                                   share with everybody. Not necessarily, okay.
                                   We have to talk about things that we can
                                   substantiate.” Bogard Decl., Exh. B at 26:22-
                                   27:7.
2014        Michael Johnson       “Today you’re also going to meet members who
Leadership  (CEO, Herbalife)       have chosen to work the Herbalife business
Development                        opportunity. Incomes can vary from person to
Weekend                            person. Some choose to work our business part-
(Daytona)                          time, while others embrace the Herbalife
                                   opportunity on a full-time basis. As in any
                                   business, your success depends on your consistent
                                   effort, your hard work, and of course, your skills.
                                   For more information, a statement of average
                                   gross compensation has been posted in this room

   3614832.1                            1
  Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 35 of 36 Page ID
                                   #:6025
                                   Attachment B
                       Excerpts from Herbalife Event Videos

   Event          Speaker                            Statements
                                    for you to review. It shows how much is paid by
                                    Herbalife to our members and our distributors.
                                    The statement can also be found in the Business
                                    Opportunities section of StartHerbalife.com.”
                                    Bogard Decl., Exh. C at 3:2-17.
2014         Leslie Stanford       “[Y]ou want to have a daily method of operation,
Extravaganza                        a plan for getting retail customers, a plan for
(Chicago)                           sponsoring new members, and then a plan for
                                    how you’re going to train those people.” Bogard
                                    Decl., Exh. D at 8:25-9:7.

                                   “So ask yourself who are you accountable to?
                                    Find somebody that you want to commit to
                                    sharing those gauges, give them permission to
                                    hold you accountable for what you say you want
                                    to do.” Id. at 10:25-11:3.

                                   “[Y]ou really need to put together a budget where
                                    you have all the things that you’re going to spend
                                    money on listed on the money out category so
                                    that you know in advance if your money in is
                                    going to cover that.” Id. at 26:17-28:18
                                    (discussing budgeting tools and categories of
                                    expenses, including taxes).

                                   “Don’t live beyond your means. Debt is a bad
                                    thing. I mean, some debt you can use wisely, like
                                    a mortgage, a low-cost mortgage. Right now it’s
                                    great. But don’t go into debt to buy things that
                                    you don’t need. If you have credit card debt it’s
                                    very expensive, that debt. Pay it off first, get rid
                                    of credit card debt.” Id. at 31:24-32:5.
2014         Carol Rosenau         During a training session regarding the making of
Extravaganza                        income claims, Rosenau stated that such claims
(Chicago)                           “must always be factually true and stated in a
                                    manner that is not misleading, must be
                                    supported.” Bogard Decl., Exh. E at 14:14-20
   3614832.1                            2
  Case 2:18-cv-07480-JAK-MRW Document 218 Filed 12/20/19 Page 36 of 36 Page ID
                                   #:6026
                                    Attachment B
                        Excerpts from Herbalife Event Videos

   Event         Speaker                               Statements
                                      (also noting that income claims should always be
                                      accompanied by a disclaimer).

                                    “But we . . . don’t want to say things to people . . .
                                     that would be misleading, or stuff like, you know,
                                     ‘oh, it’s just--it’s all a number’s game,’ or you
                                     know, tell them that they don’t have to work hard,
                                     or anything like that. Because building a group of
                                     customers and training your downline requires
                                     hard work and you always want to emphasize that
                                     when you talk about the opportunity.” Id. at
                                     16:20-17:5.
2017 Future Jill Addy               “[O]bviously all of our incomes have to be
President’s                          accurate. You guys are honest, good people for
Team Retreat                         us trying to do accurate testimonials . . . . [I]f
(San                                 your income exceeds $100,000, . . . the way we’d
Antonio)                             like for you to explain that or share that number is
                                     by saying you have a high or substantial income.”
                                     Bogard Decl., Exh. F at 38:18-39:5.

                                    Noting that when presenting testimonials at an
                                     Herbalife Opportunity Meeting, distributors must
                                     tell the audience: “[W]e want you to have
                                     reasonable expectations about running a business
                                     and what you can expect to earn as you start your
                                     Herbalife business. Most people join because
                                     they love the products and want to sell them to
                                     make extra income. Some distributors sponsor
                                     others and typically make $300 per year from
                                     sales by people they sponsor. Distributors also
                                     earn from retail sales, and it varies greatly
                                     depending on how many customers they have.
                                     Others can join and build a larger organization,
                                     and you’ll hear from some of them today.” Id. at
                                     44:8-20.



   3614832.1                              3
